Citation Nr: 0839737	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-18 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971 and from February 2003 to May 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and February 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Providence, Rhode Island.  A hearing 
was held at the Board before the undersigned Veterans Law 
Judge in June 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

In September 2004, a VA examiner indicated that the veteran 
does not have PTSD.  His basis for his opinion was that the 
veteran did not have the stressors necessary to warrant a 
diagnosis of PTSD.  The only stressors considered by that 
examiner were the veteran's seeing a tanker blown up on the 
side of the road in Iraq, and not having bunkers in Iraq and 
staying up nights thinking that they might be rocketed.  

In June 2008, the veteran indicated that when he was in 
Vietnam in about January or February 1971, on the way to Tay 
Ninh, he and a service buddy whom he named were driving a 10-
ton truck when they hit a Vietnamese soldier and his wife, 
who were on a motorcycle, and that they were splattered 
everywhere.  He should be advised to attempt to obtain a 
buddy statement from that service buddy.  He also indicated 
that he was given an Article 15 after having taken fire while 
going through brush between Dong Shang and Cu Chi.  The 
service personnel records including the Article 15 reports 
should be obtained.   The Board notes that there had been an 
attempt to obtain service records in October 2005, and that 
the respondent suggested further action which the RO has not 
taken.

In June 2008, the veteran named two soldiers who could 
corroborate that during a road march in Iraq in June 2003, 
they were driving along and all of a sudden a truck lost 
control and rammed into a trailer that had 4 soldiers 
standing beside it.  They were crushed and there was blood 
and guts everywhere.  The truck had come from the 110th 
Maintenance Company and the accident killed soldiers from 
another unit.  The veteran named the chief investigating 
officer and a staff sergeant that were aware of that 
incident, and indicated that there had been a formal 
investigation of the accident.  He also named another 
sergeant and the operator of the vehicle.  Attempts should be 
made to obtain any investigation reports and the veteran 
should be advised to submit statements from these 
individuals.  The veteran also indicated that although he did 
not personally witness it, Italians that were on the corner 
of his base were rocketed and 29 of them were killed while he 
was there.  Attempts should be made to verify this stressor 
also.

The veteran also indicated that a service buddy who he named 
would be able to attest to his witnessing blood and guts in a 
retrograde (junk) yard that they got vehicle parts from in 
Iraq.  In a March 2004 service medical record, a health care 
provider stated that the veteran went into vehicle 
graveyards, pulling parts off and had gone into Abrams tanks 
there several times.  The narrative to the veteran's 
recommendation for the Bronze Star indicates that he 
established a retrograde account to obtain mission critical 
parts because of the overtaxed and slow vehicle repair parts 
system.  The Board deems these statements sufficient to 
establish that he worked in the retrograde yard in Iraq where 
he probably witnessed blood in vehicles.  The veteran 
indicated in June 2008 that VA continues to diagnose him with 
PTSD.  Records since December 2007 should be obtained.  
Another VA psychiatric examination should be conducted after 
further development is accomplished.  

The veteran testified in June 2008 that he is in receipt of 
Social Security Administration (SSA) benefits for 
disabilities including his PTSD and his back.  VA has a duty 
to obtain SSA records, and this should be accomplished on 
remand.  

In June 2008, the veteran submitted an Application for 
Correction of Military Record.  He requested that he be 
awarded a Purple Heart.  On remand, the response to his 
application for correction of military record should be 
obtained.

Finally, the veteran should be afforded a current examination 
to evaluate his service-connected disabilities, as an opinion 
regarding his employability would be helpful.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's service personnel records 
from each period of service, to include 
Article 15 reports from the Vietnam 
period of service.

2.  Make arrangements to obtain the 
response to the veteran's Application 
for Correction of Military Record (DD 
Form 149).

3.  Make arrangements to obtain the 
veteran's treatment records from the 
Providence VA Medical Center, dated 
from December 2007 forward.

4.  Make arrangements to obtain from 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

5.  Ask the veteran to submit buddy 
statements for each of his claimed 
stressors, as described in the body of 
this remand (see above).  

6.  Review the file and prepare a 
summary of the veteran's claimed 
stressors, to include the accident in 
Iraq in June 2003 in which a truck from 
the 110th Maintenance Company lost 
control and killed soldiers from 
another unit, and the incident where 29 
Italians who were on the same base as 
he was in Iraq were killed in a rocket 
attack.  Obtain more information from 
the veteran if necessary.

The summary and all associated 
documents should be sent to the U.S. 
Army and Joint Services Records 
Research Center (JSRRC) and/or any 
other appropriate source.  Any 
information that might corroborate the 
veteran's alleged in-service stressors 
should be requested.

7.  After the above action is 
completed, schedule the veteran for a 
VA examination by a psychiatrist.  
Prior to conducting the examination, 
the psychiatrist should be given a copy 
of this remand and the veteran's claims 
folder for review.  

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and 
Statistical Manual of Mental Disorders-
IV (DSM-IV).  All necessary special 
studies or tests are to be 
accomplished.

The psychiatrist must express an 
opinion as to whether the veteran meets 
the criteria for PTSD contained in DSM-
IV, and if he meets such criteria, 
whether PTSD can be related to a 
stressor or stressors reported by the 
veteran and established as having 
occurred during the veteran's active 
service, including working in a 
retrograde yard in Iraq where he 
witnessed blood in vehicles.

The psychiatrist must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

8.  Afford the veteran an appropriate VA 
medical examination(s) for evaluation for 
his service-connected disabilities (i.e., 
irritable bowel syndrome, degenerative 
joint disease of the lumbosacral spine, 
tinnitus, residuals of a fragment wound 
of the left thigh, cervical and thoracic 
degenerative disc disease, bilateral 
hearing loss, and urticaria).  

The claims folder and a copy of this 
remand are to be made available to the 
examiner(s) for review prior to the 
examination(s).  All tests deemed 
necessary by the examiner(s) are to be 
performed.

The examiner(s) is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities, as opposed to any 
nonservice-connected disabilities and 
advancing age.  In particular, describe 
what types of employment activities would 
be limited because of the veteran's 
service-connected disabilities and 
whether any limitation on employment is 
likely to be permanent.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

9.  Finally, again consider the veteran's 
claim in light of any additional evidence 
added to the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


